Citation Nr: 1826199	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), prior to January 12, 2015, and to a rating higher than 70 percent, thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 12, 2015.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The matter is now handled by the RO in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2015, the Board remanded the issue of entitlement to an increased rating for PTSD and assumed jurisdiction over the issue of TDIU, also remanding it for further development. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a December 2017 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective January 12, 2015 and awarded a TDIU, effective January 12, 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation and has not been granted entitlement to a TDIU for the entire period on appeal.  As a result, the issues remain on appeal, as the Veteran has not indicated satisfaction with the rating assigned.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a second hearing before the Board. See January 2018 letter. This request was denied in February 2018; however, the Veteran and his attorney were notified that the record would be held open for 30 days to allow for submission of any additional evidence or argument. See February 2018 letter.


FINDINGS OF FACT

1. The record evidence shows that throughout the entire appeal period, the Veteran's service-connected PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

2. Resolving all reasonable doubt in his favor, the Veteran's service-connected PTSD, when evaluated in association with his education and occupational experience, has rendered him unable to obtain and maintain substantially gainful employment, effective March 25, 2009.


CONCLUSIONS OF LAW

1. Prior to January 12, 2015, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met. 38 U.S.C. §§1110, 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2017).

2. For the entire appeal period, the criteria for a rating higher than 70 percent for PTSD have not been met. 38 U.S.C. §§1110, 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for a TDIU, effective March 25, 2009, are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).
	





(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained treatment records and multiple adequate VA medical opinions and examinations pertinent to the issue on appeal. Virtual VA and VBMS records were reviewed. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Lastly, the Board finds that there has been substantial compliance with the prior Board remand. Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to an Initial Rating Higher than 50 Percent for PTSD, prior to January 12, 2015, and to a Rating Higher than 70 Percent, Thereafter

The Veteran seeks entitlement to an increased rating for his PTSD. 

Service connection for PTSD was established by a January 2010 rating decision, at which time a 50 percent rating was assigned, effective March 25, 2009. In December 2017, the RO granted an increased evaluation of 70 percent for PTSD, effective January 12, 2015.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Prior to January 12, 2015, the Veteran is rated as 50 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411. A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

From January 12, 2015, the Veteran is rated at 70 percent. A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Analysis

The Board finds that an initial evaluation of 70 percent for the entire period on appeal is warranted. 

In a December 2009 VA examination, the Veteran endorsed symptoms such as depressed mood, loss of appetite, fatigue, feelings of hopelessness, helplessness, problems with concentration and short-term memory, transient suicidal thoughts, difficulty getting along with coworkers and supervisors, and he explained that he had difficulty with social interaction because of his irritability and social avoidance. He also reported unprovoked irritability with violence, describing an incident where he was involved in an altercation with a car wash attendant, at which time he struck the attendant. The Veteran reported that he lived alone, and was separated from his wife, although she came to visit with him frequently, and he had become distant with some of his siblings. He indicated he had good relationships with his children and grandchildren. It was noted that the Veteran had panic attacks. The examiner stated that while the Veteran was capable of routine responsibilities and self-care, he struggled with employment because of irritability, social withdrawal, and difficulty getting along with others. The examiner explained that the Veteran was currently unemployed and should be pursuing future employment but some of the symptoms of PTSD have made it difficult for him to function on the job. The examiner also noted that social and interpersonal relationships have suffered, as well as the Veteran's recreational and leisurely pursuits have similarly been restricted. It was noted that the Veteran's prognosis was guarded to fair.

In an August 2010 VA examination, the Veteran reported symptoms of impaired memory and concentration, depression, irritability, and episodes of violence in which he broke a kitchen table and threw things around his house. It was noted that the Veteran continued to suffer from severe startling responses to any minimal noise, to the point that he uses earplugs. The examiner indicated that the Veteran reported strong, hyperarousal symptoms, explaining that any movement or noise makes him act impulsively and "go in the attack mode." It was noted that the Veteran was disheveled for his appointment, was restless, and any question provoked irritability. The examiner reported that the Veteran's speech was slow, monotonous, and at times difficult to understand. His affect was irritable and angry, with a depressed mood. It was also noted that the Veteran had fleeting suicidal ideation, although he did not express any plans.

The Veteran was afforded a VA examination in February 2012. The Veteran indicated that he and his wife were working towards moving in together again, but that he had no friends and reported doing very little other than sitting in his garage or watching television. It was noted that he was employed, but had been moved to a secluded position after having problems with noise from people. He endorsed symptoms of depression, anxiety, chronic sleep impairment, and difficulty establishing and maintaining work and social relationships. The examiner noted that the Veteran was administered a test for measuring depressed mood and scored within the severe range.

The Veteran was assessed by a private psychologist in April 2015. After a review of the Veteran's file and an interview, the psychologist stated that the Veteran has suicidal ideation, difficulty relating socially with others, as well as being very irritable and prone to potential violence. The psychologist stated that clearly, the Veteran was incapable of dealing with stress found in a work setting, despite compliance with medication and the recommendations of his therapist. The psychologist explained that the Veteran had a history of occupation and social impairment related to his PTSD, with severe depression and anxiety.

In an August 2017 VA Disability Benefits Questionnaire, it was noted that the Veteran reported mostly passive thoughts of his own death, but denied current active suicidal thoughts. The Veteran reported ongoing feelings of depression and frustration, but indicated he had moved back with his wife and was involved in activities with his church. The examiner stated that the Veteran reported nightmares and that he is jumpy with a short fuse. The examiner indicated that the Veteran's symptoms have interfered with his ability to maintain employment, as he had been suspended from past jobs twice in 2016, and was fired three times in the past seven to eight years for getting into verbal arguments with others. Examination revealed the Veteran was guarded and distrustful, with a dysphoric and irritable mood. He was casually dressed, but unshaven. Testing scores indicated a high degree of PTSD symptoms, as well as a severe level of depressive symptoms attributable to PTSD. 

Throughout the entire period on appeal, the Veteran has had anger, irritability, nightmares, sleep disturbance, difficulty in adapting to stressful situations, difficulty establishing and maintaining effective relationships, panic attacks, and impaired impulse control with periods of violence, and suicidal thoughts. The Board will resolve all reasonable doubt in favor of the Veteran and finds that the assignment of the more favorable 70 percent evaluation should be assigned throughout the entire appeal period.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board grants an initial 70 percent evaluation for PTSD.

The Board does not, however, find that a 100 percent evaluation is warranted at any time during the appeal period. While the Veteran has demonstrated severe symptoms associated with his PTSD, overall evidence is not reflective of total occupational and social impairment. The evidence shows that the Veteran has suffered from depression and anxiety, and that his irritability and isolation have caused problems in social and occupational functioning. However, the evidence does not show that it has caused him total functional impairment. He has not at any time been shown to have severe cognitive impairment, such as gross impairment in thought processes or communication. The Veteran has been fully oriented and has not had any hallucinations or delusions. He has shown some short-term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own names. The Veteran has never been found to be in persistent danger of hurting himself or others, and has not shown any grossly inappropriate behavior. The Veteran has expressed some suicidal ideation, but never with any plan, and his medical providers have never found that this ideation indicated that he was an actual threat to himself. The frequency and duration of these symptoms of suicidal ideation is thus not found to constitute symptomatology consistent with higher than a 70 percent rating.

The Veteran clearly has significant, though not total, social impairment. The Veteran has reported that he had become increasingly isolated and is not comfortable around others. He has, however, been able to maintain a few family relationships, including those with his wife and children. 

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating. See Mauerhan, 16 Vet. App. at 443; Vazquez-Claudio v. Shinseki.  Though the Veteran's symptoms have been shown to be severe and manifest with frequency, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the symptomatology required for a rating of 100 percent.

The Board also acknowledges that the Veteran has severe interference with his ability to work. The Board will address this further below with regards to the claim for a TDIU. The Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder. While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder states that total occupational and social impairment is needed. 38 C.F.R. §§ 3.340, 4.130. In this case, the Veteran's symptoms have not been shown to be so severe that he has total social impairment. At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements. 

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why a 70 percent initial evaluation has now been assigned for the entire appeal period. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). To the extent that the Veteran and has argued that a 100 percent evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994). Furthermore, the symptoms described in the Veteran's lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent rating that has now been assigned. As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the Veteran's impairment due to PTSD has been most consistent with a 70 percent disability rating for the entire period on appeal. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable. See Gilbert, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b).

III.  Entitlement to a TDIU, Prior to January 12, 2015

In a December 2017 rating decision, the Veteran was granted entitlement to a TDIU, effective January 12, 2015. The RO noted the severity of the Veteran's PTSD, and conceded that he was unable to obtain and retain a substantially gainful occupation. The RO stated that although records indicate the Veteran was employed at various times, his employment was less than full time and his earned income was considered below the poverty level. As such, entitlement to a TDIU was granted, effective January 12, 2015, the date at which the Veteran met schedular requirements for TDIU. 

Of note, as a result of this Board decision, the Veteran has been granted entitlement to an initial rating of 70 percent for his PTSD, effective March 25, 2009.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran is service connected for PTSD, rated as 70 percent disabling, effective March 25, 2009, as a result of this decision. As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. Therefore, the Veteran is eligible for an individual unemployability rating, prior to January 12, 2015, if he was unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran indicated that he last worked full time in 2008, although he was currently working in customer service, part time. See October 2016 VA Form 21-8940. 

During a December 2009 VA examination, it was noted that the Veteran was unemployed. The Veteran reported that in his jobs over the years, he always had difficulty getting along with coworkers and supervisors, but that he did well with the non-social aspects of the job. He acknowledged that he had difficulty with social interactions because of irritability and social avoidance. The examiner stated that the Veteran has struggled over the years in employment because of irritability, social withdrawal, and difficulty getting along with others. Continuing, the examiner indicated that the Veteran is currently unemployed and should be pursuing future employment, but his PTSD symptoms have made it difficult for him to function optimally on the job; he is able to function well in an independent setting, but has difficulty when coworkers or supervisors are involved.

Similarly, in an August 2010 VA examination, it was again noted that the Veteran was unemployed, and had been so for the past two years. The Veteran reported trouble focusing and problems with his memory. 

Importantly, a September 2010 Vocational Counseling Report indicates that it was determined the Veteran had a serious employment handicap and that his service-connected disability, PTSD, contributed substantially to his vocational impairment. It was noted that the Veteran had not overcome the effects of the impairment. The counselor stated that the Veteran had the following impairments: difficulty with memory and concentration, easily agitated or frustrated, difficulty with people, nightmares and night sweats, and severe depression. The counselor explained that the Veteran also lacks the education and training to qualify for a suitable climate. It was noted that the Veteran's service-connected PTSD impairs the Veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests. The counselor explained that despite the Veteran's management and supervision skills, he has not been able to overcome his impairments resulting from his PTSD.

The Veteran was afforded a VA examination in February 2012, at which time it was noted that he was employed, part-time, but that he had been moved to a secluded position after he had problems with the noise from people when he was working in customer service. 

The Veteran testified in January 2015 that he had worked for Goodwill, but he had issues being around people so his supervisor moved him to an area where he would be isolated; however, he testified that he had since lost that job due to the medications he takes for his PTSD symptoms. The Veteran testified that he is unable to drive while on the medications and they make him very drowsy. See January 2015 BVA Hearing Transcript, pages 9-11.

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran was precluded from gainful employment due to his service-connected PTSD, prior to January 12, 2015. Although the Veteran was employed part-time, at various time periods prior to January 12, 2015, the Board finds that he was marginally employed. As stated previously, marginal employment can be held to exist, on a facts found basis. See 38 C.F.R. § 4.17 (a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992). Therefore, considering the severity of the Veteran's disability and resolving all doubt in favor of the Veteran, the Board finds the Veteran is entitled to TDIU, prior to January 12, 2015. 



ORDER

Prior to January 12, 2015, entitlement to an initial rating higher of 70 percent, but no higher, for PTSD, is granted, subject to the law and regulations governing the award of monetary benefits.

From January 12, 2015, entitlement to a rating higher than 70 percent, for PTSD, is denied.

Entitlement to a TDIU is granted effective March 25, 2009, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


